Citation Nr: 1409774	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-11 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to October 1973.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision dated in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he is unemployable due to his service connected disabilities.  Prior to July 10, 2012, Veteran had a combined disability rating of 80 percent due to bilateral pes planus, degenerative joint and disc disease of the lumbar spine, and bilateral knee degenerative joint disease.  A January 2013 RO decision granted service connection for right and left ankle disorders.  Starting July 20, 2012, the Veteran's combined disability rating is 90 percent. 

The RO obtained multiple VA examinations for the Veteran's feet, back, and knee disabilities during the course of the appeal.  February 2011 and January 2013 VA examination reports showed that the Veteran's foot disability precludes gainful employment due to poor standing and ambulation tolerance, unless a sedentary kind of job is available for him with special accommodations.  The examiner noted that his ability to ambulate, as well as poor standing and balance, limit his capabilities for a vast majority of jobs.  The examiner found the Veteran's knee disorder does not cause the Veteran to be unemployable.  The February 2011 VA examiner also found the Veteran's back disorder also does not preclude every kind of employment. 

Though the Veteran has claimed unemployability, the Board notes that the Veteran has also reported he does volunteer work.  In a September 2012 VA mental health note, the Veteran reported he worked in graphic art and as a design instructor.  He has a master's degree in visual arts, and volunteers with the Down Syndrome Society.  During a January 2012 VA examination, the Veteran reported he works as a volunteer with graphic services at Ponce Puerto Rico; however, his symptoms do not allow him to stay in a sitting position for more than 10 minutes due to pain.  

In this case, the Board finds another VA examination is necessary to determine whether all of the Veteran's service-connected disorders, combined, preclude employment. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should take appropriate steps to contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA that treated the Veteran for his service connected disabilities since February 2010.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  

Ongoing VA treatment records should be added to the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the AMC should schedule the Veteran for a VA general medical examination.  The claims file, access to virtual records, and a copy of this remand are to be made available for the examiner to review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  

The examiner should request the Veteran describe any employment or volunteer work he has participated in since October 2009, to include frequency and duration.  Based on the physical examination and interview with the Veteran, the examiner should provide an opinion as to whether the Veteran's service-connected disabilities, together, render him unemployable, to include both physical and sedentary employment.  A rationale should accompany any opinion provided.

3.  After completing all indicated development, the AMC should readjudicate the claim of entitlement to TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


